Citation Nr: 0113778	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  94-31 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The Board notes that a prior decision of the Board in March 
2000 denied entitlement to service connection for a right eye 
disorder on the basis that the claim was not well grounded.  
The Board points out to the veteran that the Veterans Claims 
Assistance Act of 2000 (VCAA), signed into law by the 
President in November 2000, eliminated the requirement that a 
service connection claim be well grounded and permits 
veterans whose claims were denied as not well grounded during 
a specified time period to request that the RO readjudicate 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In March 2000, the Board remanded to the RO the issue of 
entitlement to service connection for cardiovascular disease.  
The case was returned to the Board in January 2001.

The Board notes that, in a June 1993 statement, the veteran 
raised the issue of entitlement to service connection for 
facial cancer, which had been previously denied by the RO in 
a December 1989 rating action.  That matter is referred to 
the RO for appropriate action. 

REMAND

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 
439 (1995). 

In the veteran's case, service connection is in effect 
for generalized anxiety disorder, manifested by 
alcoholism and tachycardia, also diagnosed as post-
traumatic stress disorder (PTSD).  He has alleged that he 
now has cardiovascular disease which is related to his 
service connected psychiatric disability.  At a VA 
examination in December 1997, diagnoses included 
hypertension and probable arteriosclerotic coronary 
artery disease.

The VCAA provides that VA shall make reasonable efforts 
to assist a claimant in substantiating his claim and that 
assistance is required unless there is no reasonable 
possibility that such assistance will aid in 
substantiating the claim. See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
the instant case, the Board finds that the VCAA requires 
that the veteran be afforded an opportunity to be 
evaluated by a physician who will be asked to offer an 
opinion on the issue of the relationship, if any, between 
the veteran's cardiovascular disorder, if found, and his 
service connected psychiatric disability.  This case will 
be remanded to the RO for that purpose.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. § 3.655 (2000).  

This case is REMANDED to the RO for the following:  

1.  The RO should arrange for the veteran 
to be examined by a specialist in 
cardiology.  It is imperative that the 
examiner review the veteran's pertinent 
medical records in the claims file.  Any 
diagnostic studies deemed warranted by 
the examiner should be administered.  The 
examiner should determine whether a 
diagnosis of cardiovascular disease, to 
include hypertension and/or coronary 
artery disease, is appropriate in the 
veteran's case.  In the event that 
cardiovascular disease is found, the 
examiner should offer an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the veteran's service 
connected psychiatric disability, to 
include generalized anxiety disorder and 
PTSD, either caused or has aggravated 
(increased in severity) the 
cardiovascular disease.  In the event 
that the examiner finds that psychiatric 
disability did not cause but has 
aggravated cardiovascular disease, then 
the physician should address each of the 
following: (a) the baseline 
manifestations which are due to the 
effects of the veteran's cardiovascular 
disease; (b) the increased manifestations 
of cardiovascular disease which, in the 
examiner's opinion, are proximately due 
to the veteran's service-connected mental 
disorder based on medical considerations; 
and (c) the medical considerations 
supporting an opinion that increased 
manifestations of cardiovascular disease 
are proximately due to his service-
connected psychiatric disorder.  If these 
matters cannot be medically determined or 
there is a lack of medical evidence to 
conclude that the service- connected 
psychiatric disorder caused or aggravated 
any heart disease, such should be 
reported.  A rationale for the opinions 
expressed should be provided.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.  Thereafter, the RO 
should readjudicate the issue in 
appellate status.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of this case.  No action is required of 
the veteran until he is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




